Name: COMMISSION REGULATION (EC) No 2034/97 of 16 October 1997 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  foodstuff
 Date Published: nan

 17. 10 . 97 EN Official Journal of the European Communities L 285/31 COMMISSION REGULATION (EC) No 2034/97 of 16 October 1997 fixing production refunds on cereals and rice Annex II to Regulation (EEC) No 1722/93 to establish the exact amount payable; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (3), and in particular Article 7 (2) thereof, Having regard to Commission Regulation (EEC) No 1722/93 of 30 June 1993 laying down detailed rules for the arrangements concerning production refunds in the cereals and rice sectors (4), as last amended by Regulation (EC) No 1516/95 (  5), and in particular Article 3 thereof, Whereas Regulation (EEC) No 1722/93 establishes the conditions for granting the production refund; whereas the basis for the calculation is established in Article 3 of the said Regulation ; whereas the refund thus calculated must be fixed once a month and may be altered if the price of maize and/or wheat and/or barley changes signi ­ ficantly; Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Article 1 1 . The refund referred to in Article 3 (2) of Regulation (EEC) No 1722/93 , expressed per tonne of starch extracted from maize, wheat, potatoes, rice or broken rice , shall be ECU 2,98 per tonne . 2 . The refund referred to in Article 3 (3) of Regulation (EEC) No 1722/93 , expressed per tonne of starch extracted from barley and oats , shall be ECU 2,08 per tonne . Article 2 This Regulation shall enter into force on 17 October 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 October 1997. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ L 181 , 1 . 7. 1992, p . 21 . (2) OJ L 126, 24. 5 . 1996, p. 37 . 0 OJ L 329, 30. 12 . 1995, p . 18 . (4) OJ L 159 , 1 . 7. 1993, p . 112. O OJ L 147, 30 . 6 . 1995, p . 49 .